Heisel, J:
[1, 2] Under the circumstances presented the court is of the opinion that a continuance should be granted. The affidavit of the physician as to the physical condition of the witness, and that he, the physician, was also too ill to appear for examination on the stand is sufficient to meet the requirements for a continuance. There is nothing out of the usual order in the application, excepting as to the number of witnesses present from *260out of the state. We will continue the case but decline to impose terms.